Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

NEIL L. WEISMAN                                    GREGORY F. ZOELLER
South Bend, Indiana                                Attorney General of Indiana

                                                   ERIC P. BABBS
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana

                                                                                 FILED
                                                                             Nov 20 2012, 9:20 am

                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




DAMIAN RAY RAMIREZ,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 71A04-1205-CR-274
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                          The Honorable R.W. Chamblee, Jr., Judge
                              Cause No. 71D08-1109-FC-204



                                       November 20, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Damien Ray Ramirez appeals his conviction for battery with a deadly weapon, a

Class C felony, 1 contending the evidence was insufficient to support his conviction. At

trial, Theresa Hensel, Ramirez’s former girlfriend, testified that in the early morning

hours of September 3, 2011, she and Ramirez were engaged in an argument in her house

when Ramirez jumped on top of her and stabbed her with a knife in her chest while

screaming, “Die, bitch, die, I’ll go to prison for killing you stupid ass bitch.” Tr., p.24.

This evidence is sufficient to support the conviction. Although Ramirez testified to a

different version of the events, it was the exclusive province of the jury to determine the

credibility of the witnesses. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007).

       Affirmed.

NAJAM, J., and MAY, J., concur.




       1
           Ind. Code § 35-42-2-1(a)(3)

                                             2